O’MALLEY, Circuit Judge.
Appellant Target Training International, Ltd. (“TTI”) appeals from the district court’s dismissal of its suit against Extended DISC International Oy Ltd. (“EDI”) for infringement of U.S. Patent No. 7,249,372 (“the '372 patent”). The court dismissed the suit for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2). In the companion case, No. 2015-1873, which involves the same patent, we affirmed another district court’s dismissal of that case as moot. At oral argument for this case, counsel conceded that for the purposes of the jurisdictional inquiry, we should look to the original, now canceled claims of the patent. Because the new patent claims added in the reexamination of the patent are not at issue in this case, we find the existing case moot for similar reasons as the companion case. Because the suit is moot, we need not reach the issue of personal jurisdiction. We, therefore, affirm.
AFFIRMED